Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 & 12 are objected to because of the following informalities:
In claim 9, “said estimated distance between the skin surface at the subcutaneous fat boundary and a liver surface of the subject, and said estimated distance between the skin surface at the subcutaneous fat boundary and a liver surface of the subject” is redundant.
In claim 12, “generates thermoacoustic signals; receiving said thermoacoustic signals” should read --generates thermoacoustic signals; and receiving said thermoacoustic signals--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, & 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 9,888,879).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Cho teaches a thermoacoustic system (imaging system 20, Column 3, Lines 32-33) configured to receive an ultrasound system output (ultrasound image data, Column 4, Line 6) 
a radio-frequency emitter (radio-frequency (RF) source 28, Column 4, Lines 11-12);
at least one thermoacoustic transducer (thermoacoustic transducers, Column 4, Lines 34-36);
a processor (computing device 22, Column 3, Line 35); and
a display (display device, Column 3, Line 55) that is integrated with the processor and configured to display an image that is a function of the ultrasound system output and data from said at least one thermoacoustic transducer (Column 3, Lines 55-61), wherein the thermoacoustic system is configured to perform an action (Column 4, Lines 11-33) as a result of receiving the ultrasound system output (Column 9, Lines 15-20).
Column 9, Lines 15-20 teach that the ultrasound image data is used to find the thickness of the subcutaneous fat layer.  This thickness estimation is then used to obtain thermoacoustic data, exemplifying that the action is performed as a result of receiving the ultrasound system output.
Regarding claim 2, Cho teaches the system of claim 1, wherein the ultrasound system output is an image file (ultrasound image data, Column 5, Lines 34-55).
Regarding claim 4, Cho teaches the system of claim 1, wherein the action is a thermoacoustic data acquisition which comprises the steps of:
emitting pulsed radio-frequency energy with the radio-frequency emitter into a subject (Column 4, Lines 11-15), wherein the subject absorbs part of the pulsed radio-frequency energy and generates thermoacoustic signals (Column 4, Lines 15-17); and
receiving said thermoacoustic signals with said at least one thermoacoustic transducer to generate said data (Column 4, Lines 17-18; Column 4, Lines 34-36).

Figure 9 visualizes how the ultrasound image is displayed, with 720 representing the reference.  Column 9, Lines 39-53 state that the image may contain more than one reference.  Column 13, Lines 29-35 teaches that both adipose and muscle can serve as the reference.  Therefore, this teaches that the fat-layer thickness and muscle-layer thickness can be displayed simultaneously.
Regarding claim 6, Cho teaches the system of claim 5, wherein the processor is configured to process said data in conjunction with the ultrasound system output (Column 6, Lines 15-27) to calculate a parameter (fat concentration, Column 6, Lines 28-34).
Regarding claim 7, Cho teaches the system of claim 6, wherein the parameter is a fat concentration of tissue of the subject (Column 6, Lines 28-34).
Regarding claim 8, Cho teaches the system of claim 7, wherein said tissue is liver tissue (Column 9, Lines 8-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1, above, in view of Kumar (US 2011/0262018).
Regarding claim 3, Cho teaches the system of claim 1.
However, Cho fails to disclose that the communication port is a universal serial bus port.
Kumar teaches that the communication port is a universal serial bus port ([0140]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the communication port taught by Cho to be a universal serial bus port as taught by Kumar.  As demonstrated by Kumar, a universal serial bus port is a common interface for the transmission of data, and would have been obvious to one having ordinary skill in the art to integrate into an ultrasound system.
Claims 9-10 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1, above, in view of Iwadate (US 2009/0270720), in further view of Shen (US 2011/0130662).
Regarding claim 9, Cho teaches a method to utilize the system of claim 1, the method comprising:
utilizing the ultrasound system to acquire B-mode image data of a subject (Column 3, Lines 62-67 & Column 4, Lines 1-10);

utilizing the ultrasound system to send the ultrasound system output via the communication port, wherein the ultrasound system output comprises said B-mode image data (Column 3, Lines 62-67 & Column 4, Lines 1-10);
receiving the ultrasound system output via the communication port with the thermoacoustic system (Column 4, Lines 3-10); and
performing the action with the thermoacoustic system as a result of receiving the ultrasound system output (Column 4, Lines 11-33).
Additionally, Column 9, Lines 15-20 teaches measuring, via the computing device 22, the thickness of the subcutaneous fat layer by using tissue boundaries as reference points, while Column 11, Lines 21-45 teaches detecting a liver boundary.
However, Cho fails to disclose estimating a distance between the skin surface at the subcutaneous fat boundary and a liver surface of the subject.
Iwadate teaches estimating a distance between the skin surface at the subcutaneous fat boundary (subcutaneous fat 63, [0080]) and a liver surface (liver 61, [0080]) of the subject ([0080]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to estimate a distance between the skin surface at the subcutaneous fat boundary and a liver surface of the subject as taught by Iwadate into the step of using tissue boundaries to calculate anatomical depths as taught by Cho.  Using the liver surface informs the operator of the depth of the liver, allowing the operator to more easily obtain data from the target region.

Shen teaches imaging the liver through the intercostal muscle (position 3, [0053] & [0056]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the tissue boundary taught by Cho to be the intercostal muscle as taught by Shen.  Imaging through the intercostal muscle will occur when obtaining an anterior view of the right liver or a lateral view of the liver; therefore, using the fat-muscle boundary to calculate the thickness of subcutaneous fat becomes a necessary step if the imaging target of the liver lies deep to the intercostal muscle.
Regarding claim 10, Cho in view of Iwadate, in further view of Shen, teach the method of claim 9, and Cho further teaches that the ultrasound system output is an image file (ultrasound image data, Column 5, Lines 34-55).
Regarding claim 12, Cho in view of Iwadate, in further view of Shen, teach the method of claim 9, and Cho further teaches that the action is a thermoacoustic data acquisition which comprises the steps of:
emitting pulsed radio-frequency energy with the radio-frequency emitter into a subject (Column 4, Lines 11-15), wherein the subject absorbs part of the pulsed radio-frequency energy and generates thermoacoustic signals (Column 4, Lines 15-17); and
receiving said thermoacoustic signals with said at least one thermoacoustic transducer to generate said data (Column 4, Lines 17-18; Column 4, Lines 34-36).
Regarding claim 13, Cho in view of Iwadate, in further view of Shen, teach the method of claim 12, and Cho further teaches (Figure 9) that the ultrasound system output comprises a fat-layer thickness and muscle-layer thickness of the subject (Column 9, Lines 39-53; Column 13, Lines 29-35).

Regarding claim 15, Cho in view of Iwadate, in further view of Shen, teach the method of claim 14, and Cho further teaches that the parameter is a fat concentration of tissue of the subject (Column 6, Lines 28-34).
Regarding claim 16, Cho in view of Iwadate, in further view of Shen, teach the method of claim 15, and Cho further teaches that said tissue is liver tissue (Column 9, Lines 8-20).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Iwadate, in further view of Shen, as applied to claim 9, above, in further view of Kumar.
Regarding claim 11, Cho in view of Iwadate, in further view of Shen, teach the method of claim 9.
However, Cho in view of Iwadate, in further view of Shen, fail to disclose that the communication port is a universal serial bus port.
Kumar teaches that the communication port is a universal serial bus port ([0140]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the communication port taught by Cho to be a universal serial bus port as taught by Kumar.  As demonstrated by Kumar, a universal serial bus port is a common interface for the transmission of data, and would have been obvious to one having ordinary skill in the art to integrate into an ultrasound system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793 

 /MICHAEL J TSAI/ Primary Examiner, Art Unit 3785